NUMBER 13-19-00526-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


WILLIAM GILSON,                                                         Appellant,

                                         v.

THE CINCINNATI INSURANCE
COMPANY,                                                                 Appellee.


                   On appeal from the 53rd District Court
                         of Travis County, Texas.


                       ORDER ABATING APPEAL
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This cause is before the Court on the appellant’s unopposed motion to abate the

appeal pending resolution of a separate action to enforce a settlement agreement that

could render the appeal moot. The Court, having examined and fully considered the

documents on file and the unopposed motion to abate, is of the opinion that the
unopposed motion to abate the appeal should be granted. The motion to abate the

appeal pending resolution of a separate action that could render this appeal moot is

GRANTED and this appeal is ordered ABATED until June 1, 2020.

      The Court directs appellant to file, on or before June 1, 2020, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.



                                                              PER CURIAM

Delivered and filed the 10th
day of January, 2020.




                                            2